DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (hereinafter “Takahashi”), US Pub. No. 2016/0163260.
Regarding claim 1, Takahashi teaches a pixel circuit (abstract) comprising: a light-emitting device ([0010-0022]); a driving circuit for controlling a magnitude of a driving current supplied from a first power supply to the light-emitting device in response to a potential at a first node ([0018-0022], driving transistor for controlling an amount of current); a storage capacitor for causing a change in the potential at the first node in response to a change in a potential at a second node ([0059-0069]), wherein the potential at the second node is 
Regarding claim 9, Takahashi teaches wherein the light emitting device is selected from a group comprising an organic light emitting diode (fig. 2, OL).
Regarding claim 10, Takahashi teaches a display substrate (fig. 1) comprising: a plurality of scan lines for transmitting scan signals (fig. 1, scan driver 120); a plurality of light emission control lines for transmitting light emission control signals (fig. 1, Vso); a plurality of data lines for transmitting data voltages (fig. 1, data driver 130); and a plurality of pixels arranged in an array, each of the plurality of pixels comprising a light emitting device (fig. 1, pixel circuits 110); a driving circuit for controlling a magnitude of a driving current supplied from a first power supply to the light emitting device to a potential at a first node ([0018-0022], driving transistor for controlling an amount of current); a storage capacitor for causing a change in the potential at the first node in response to a change in a potential at a second node ([0059-0069]), wherein the potential at the second node is switchable between a first reference voltage from a first reference power supply and a data voltage from a data line ([0058-0059]); and a compensation capacitor for suppressing a change in the driving current caused by a change in the first reference voltage ([0079-0083, 0117-0131]).
Regarding claim 20, it has similar limitations to those of claim 9 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 2-8 and 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific elements comprising the specific combination included in the dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622